Citation Nr: 0804100	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1994.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In August 2007, the veteran and R.W. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Since the RO issued a statement of the case in December 2005, 
evidence pertinent to the veteran's claims on appeal have 
been associated with the claims file.  This includes evidence 
of treatment at VA facilities.  Those records and those from 
St. John's Mercy Medical Center were discussed during the 
August 2007 hearing and the veteran was aware that VA records 
later than 2005 were not yet associated with the claims file.  
Hearing transcript at 25 - 30.  The veteran stated that he 
would submit the private medical records and, evident from 
the hearing transcript, is that the veteran was aware that VA 
would associate the VA treatment records more recent than 
December 2005 with the claims file.  Id.  

Subsequent to the hearing, the VA records were associated 
with the claims file.  In December 2007 the Board received 
the private medical records referred to above.  Included in 
that submission was a waiver of RO consideration of 
additional evidence, signed by the veteran, stating:

I waive my right to have my case remanded 
(sent back) to the AOJ for review of the 
additional evidence that was submitted in 
my appeal.  I acknowledge that the Board 
may, in considering any newly submitted 
evidence in the first instance, deny my 
appeal.  Please proceed with the 
adjudication of my appeal.  

Given the context in which the VA records were identified and 
associated with the claims file and the language of the 
waiver, the Board finds the waiver to encompass all records 
received after the hearing.  Therefore, the Board will 
proceed with adjudication with consideration of all evidence 
of record, irrespective of when that evidence was submitted.  
See 38 C.F.R. § 20.1304(c) (2007).  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disorder and notified him of that decision and of 
his appellate rights that same month.  He did not appeal that 
decision.  

2.  Evidence added to the record since the January 1995 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a low back disorder and does not raise 
a reasonable possibility of substantiating that claim.  

3.  The veteran does not have a hearing loss disability for 
VA purposes.

4.  The veteran's tinnitus disorder did not have onset during 
service or is not otherwise etiologically related to his 
service.  

5.  The veteran does not have a cervical spine disorder that 
had onset during active service or is etiologically related 
to his active service


CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the January 1995 rating decision 
that denied service connection for a low back disorder is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for hearing loss have 
not been met.  38 C.F.R. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

5.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 C.F.R. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records are absent for any complaints of 
hearing loss or tinnitus, but do contain results of 
audiologic testing from June 1994, one month prior to 
separation from active service.  Pure tone thresholds 
measured in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 5,15, 5, 5, and 0 decibels, respectively, for an 
average over the four frequencies of interest of 6.25 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 10, 20, 
and 15 decibels, respectively, for an average over the four 
frequencies of interest of 15 decibels.  

A separation report of medical examination, from June 1994, 
reported the results listed above and indicated normal 
clinical evaluation of the veteran's eardrums and ears.  In 
an associated report of medical history, the veteran 
indicated that he did not then have, nor ever had ear trouble 
or hearing loss, providing evidence against his own claim.  

These service medical records are evidence against the 
veteran's claim for entitlement to service connection for 
hearing loss and tinnitus because they show that that the 
veteran did not have a hearing loss for VA purposes at 
separation from active service and, by his own report, had 
not suffered any hearing loss or ear trouble.  

Post service, the first clinical report of symptoms related 
to hearing is found in VA outpatient clinic notes from 
October 2005.  Those notes refer to the veteran's arrival at 
the VA emergency room via an emergency medical service with 
complaints of a severe headache, nausea, vomiting, dizziness, 
lightheadness, weakness, sinus pressure, congestion, 
"humming in my ears", and shaking.  

VA audiology consult notes, from December 2005, reported that 
the veteran mainly complained of decreased hearing and 
plugged up sensations with sinus infection.  He also reported 
constant humming noses for both ears and a history of noise 
exposure.  The audiologist stated that results indicated that 
the veteran's left and right ear hearing was within normal 
limits and word recognition scores were 100 percent, for both 
ears, providing highly probative evidence against this claim.  
She made no findings as to tinnitus.  She recommended a 
follow-up for sinus or allergy issues.  

All evidence of record shows that the veteran has normal 
hearing at this time for VA purposes.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As no evidence of record shows that the veteran 
currently has a hearing loss disability, as defined under 38 
C.F.R. § 3.385, his claim for a bilateral hearing loss must 
be denied.

As to the veteran's claim for tinnitus, the only report for 
treatment of what could even liberally be construed as 
tinnitus, comes eleven years after separation from service.  
Without even considering the lack of any mention of tinnitus 
by the audiologist who tested the veteran's hearing in 
December 2005, this significant time delay between separation 
from service and his first report of treatment for "humming 
in the ears" is more evidence against his claim for this 
disability.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  

The Board finds the absence of any reports of tinnitus, 
humming in the ears, or trouble with the veteran's hearing or 
ears at separation from service, coupled with the long delay 
after service without any evidence of treatment for tinnitus 
to weigh more heavily on the matter of whether the veteran 
suffers from tinnitus related to his active service than do 
his assertions and testimony.  As the preponderance of 
evidence is against his claim for entitlement to service 
connection for tinnitus, the claim must be denied.  

Service medical records are absent for any reports of neck or 
cervical spine symptoms.  In August 1991, the veteran 
reported falling or sitting against a post and experiencing 
severe midback pain.  He was found to have mild paraspinal 
tenderness in the high lumbar region and was assessed with a 
suspected lumbar spasm.  This is not evidence of neck or 
cervical spine symptoms or injury.   

A separation report of medical examination, dated in June 
1994, indicates a normal spine and other musculo-skeletal 
clinical examination.  In an associated report of medical 
history, the veteran indicated that he did not then have nor 
had ever had bone, joint or other deformity, arthritis, 
rheumatism, bursitis, or recurrent back pain.  He did 
indicate that he either then or had previously had swollen or 
painful joints, but this is annotated that he had 
chondromalacia of the knees.  

The service medical records provide very strong evidence 
against the veteran's claim for entitlement to service 
connection for a cervical spine disorder because they show 
that he had no symptoms involving his cervical spine (neck) 
during service and that his cervical spine was normal upon 
separation from service.  

Post service, the first medical evidence of a neck or 
cervical spine disorder is the listing of "neck pain' in a 
January 2005 VA list of medical problems.  The earliest 
descriptive account in the medical evidence is a March 2006 
VA clinic note documenting that the veteran complained of 
neck pain with spasms.  June 2006 VA clinic notes contain the 
veteran's report that he had pain at the base of his neck at 
the cervical - thoracic junction, which he described as 
traveling along the spine into the lower back and pelvis.  He 
also reported tender "lumps" along his back and pain and 
"lumps" that travel into the side of his back as well as 
his reports of muscle spasm and cramps in his back.  These 
notes also contain the veteran's reported history that he 
injured his back 15 years earlier in service with pain 
worsening the past four years.  

Magnetic resonance imaging (MRI) of the veteran's cervical 
spine in March 2006 was negative.  The assessment was that 
the veteran's neck symptoms appeared to be soft tissue and 
muscle related.  

That the veteran did not seek treatment for any cervical 
spine symptoms for more than eleven years after separation 
from service is evidence that any current neck or cervical 
spine disorder had its onset many years after separation from 
service, and hence, evidence against his claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board finds the service and post service medical evidence 
more probative than the veteran's assertions and testimony as 
to whether any current neck or cervical spine disorder is 
related to his service.  As the preponderance of the evidence 
is against his claim for service connection for a cervical 
spine disorder, the claim must be denied.  

In sum, the preponderance of evidence of record is against 
the veteran's claims for entitlement to service connection 
for hearing loss, tinnitus, and a cervical spine disorder and 
the claims must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  
The low back disorder

Prior to the decision on appeal, the veteran's claim for 
service connection for back disorder was denied by the RO in 
a January 1995 rating decision.  The veteran was notified of 
that decision and of his appellate rights that same month and 
did not appeal the decision.  The decision thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The Board notes that in the August 2005 statement of the case 
(SOC), the RO explained that it had reopened the veteran's 
claim for service connection for a low back disorder, but 
denied the claim on the merits.  However, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a low back disorder.  Only if the Board determines that 
new and material evidence sufficient to reopen the claim has 
been received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The bases for the January 1995 denial was that although 
service medical records showed treatment for low back strain, 
there was no permanent residual disability and no showing of 
a chronic back condition existing since service.  
Essentially, this is a failure to show a relationship between 
the veteran's inservice low back symptoms and a post-service 
low back disorder, if any.  

Of record at the time of the January 1995 decision were 
service medical records, VA outpatient records showing 
treatment of low back pain, and the veteran's assertion, in 
his claim, that he injured his back twice during service and 
had periods of back symptoms post service for which he sought 
VA treatment.  

Pertinent evidence received since the January 1995 decision 
consists of findings of back spasm and tender paraspinal 
muscles in February 2002, findings of a normal spine during 
an October 2002 VA examination regarding his hypertension, 
knees, and right ankle, reports of low back pain in VA clinic 
notes from 2005 and 2006, and negative findings from an MRI 
of the lumbar spine in March 2006.  

Of this evidence, the only reference to the veteran's service 
is the March 2006 VA note that the veteran injured his back 
15 years earlier in service.  The Board finds this to be 
merely a recitation of a history provided by the veteran as 
there is no indication that the clinicians had any other 
evidence before them to make this statement.  This is not a 
medical opinion of etiology and amounts to no more than the 
same history that the veteran asserted prior to the January 
1995 decision, and, hence, not "new" evidence.  

Treatment records since the January 1995 decision are not 
material evidence because these records do not go to the 
reason for the earlier denial, a nexus between current low 
back symptomatology and the veteran's service.  None of the 
evidence received since the January 1995 decision, when 
considered with evidence already of record at the time of 
that decision, raises a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a low back disorder.  Hence, his claim is not 
reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Id.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

Here, the VCAA duty to notify as to the veteran's claim to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  That letter included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  That letter 
also informed the veteran of the veteran's and VA's duty in 
obtaining evidence and asked him to submit evidence and/or 
information in his possession to the AOJ.

As to the veteran's claims for entitlement to service 
connection for hearing loss, tinnitus, and a cervical spine 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
That letter also provided the veteran with additional notice 
as to his claim regarding a low back disorder.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board has determined that the second 
element listed above, evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period, has not been met.  Therefore, 
the Board declines to afford the veteran an examination or 
obtain an opinion with regard to his claims for entitlement 
to service connection for hearing loss, tinnitus, or a 
cervical spine disorder.  VA is under no duty to afford the 
veteran an examination or obtain an opinion with regard to 
his claim to reopen a previously denied claim for entitlement 
to service connection for a low back disorder because new and 
material evidence has not been received to reopen the claim.  
See 38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records and the veteran has submitted 
reports of treatment at St. John's Mercy Medical Center.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In VA treatment notes dated in January 2006, the veteran 
indicated that he had applied for disability benefits with 
the Social Security Administration (SSA).  While, by the very 
nature of any adjudications by the SSA, these records may be 
pertinent to a claim for TDIU, the veteran's testimony during 
the August 2007 hearing establishes that no medical evidence 
relevant to the claims decided in this decision is 
outstanding, including any evidence in possession of the SSA.  

During the hearing the veteran stated that the only relevant 
evidence in existence, other than VA records, were records of 
one incidence of treatment at St. John's Mercy Medical 
Center.  Hearing transcript at 25.  He submitted those 
records to VA in November 2007.  He also testified that all 
other treatment had been provided by VA.  Id.  All identified 
VA treatment records are associated with the claims file.  
Thus, a remand to obtain SSA records is not in order as this 
testimony establishes that there are no other records 
relevant to the veteran's claims decided above.  The mere 
fact that another Federal agency may have in its possession 
duplicates of records already in VA's possession does not 
impose a duty on VA to obtain those duplicates in this case, 
for these issues.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder; the 
appeal is denied.  

Entitlement to service connection for hearing loss, tinnitus, 
and a cervical spine disorder, is denied.  


REMAND

VA psychiatric treatment notes from December 2005 and January 
2006 indicate that the veteran was undergoing vocational 
rehabilitation through VA.  This places the Board on notice 
that Chapter 31 Rehabilitation records may exist and the 
Board is thus obliged to obtain and consider any such record 
in arriving at a decision on a claim for a TDIU.  See Moore 
v. Gober, 10 Vet. App. 436 (1997).  On remand, these records 
should be obtained and associated with the claims folder.  If 
no records exist, a negative reply should be obtained and 
associated with the claims file.  

In that same January 2006 VA note, the veteran reported that 
he had applied for disability benefits with the SSA that same 
month.  In cases where another body has determined that a 
veteran is unemployable, that determination must be fully 
addressed in a decision on a claim for TDIU.  See Brown v. 
Brown, 4 Vet. App. 307 (1993).  On remand records of any 
claim for disability benefits from the SSA should be obtained 
and associated with the claims file.  Again, if no such 
records exist, a negative reply should be obtained and 
associated with the claims file.  

In addition, the Board believes that additional information 
is required to determine the degree of industrial impairment 
resulting from the veteran's service-connected disabilities, 
standing alone.  See Beaty v. Brown, 6 Vet. App. 532 (1994).  
The medical records, at present, do not clearly indicate 
whether the veteran is unemployable and if he is, whether 
such unemployment is the result of either his service- 
connected or his nonservice connected disabilities.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  

Since the last VA examinations, the veteran has received 
treatment for his hypertension, including a hospitalization 
in August 2006, and treatment for his service connected 
disabilities of the knees.  Given, this recent treatment and 
the veteran's numerous service-connected and non-service 
connected disorders, a VA examination should be afforded the 
veteran to determine the severity of his disabilities and to 
the extent possible, the impact of his disabilities on his 
employability.  


Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all administrative 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be associated 
with the claims file.  

2.  Obtain the veteran's Chapter 31 
vocational rehabilitation folder including 
any counselor's assessment and associate 
it with the claims folder.  If no records 
exist, a negative reply should be obtained 
and that reply should be associated with 
the claims file

3.  Schedule the veteran for a VA general 
medical examination as well as any other 
indicated specialty examinations, 
including psychiatric (if found needed by 
the RO, but not required by the Board), to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file and a copy 
of this REMAND must be made available to 
and be thoroughly reviewed by the examiner 
in connection with the examination.  All 
necessary tests should be performed.  

The examiner is asked to provide the 
following in his or her report:

(i)  State the nature, extent and severity 
of the veteran's service-connected 
disabilities and nonservice-connected 
disabilities.  Include in the report all 
pertinent medical complaints, symptoms and 
clinical findings, and comment on the 
functional limitation, if any, caused by 
each of the veteran's service connected 
disabilities and non-service connected 
disabilities.  The veteran's service-
connected disabilities include the 
following: (1) hypertension (2) 
patellofemoral syndrome of the right knee, 
(3) patellofemoral syndrome of the left 
knee (4) postoperative fracture of the 
right ankle, and (5) major depression 
associated with hypertension.  

(ii)  Based on examination findings and 
other evidence contained in the claims 
file, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain or maintain substantially 
gainful employment solely as a result of 
the combination of his service-connected 
disabilities cite above.  The examiner 
should consider the veteran's education, 
experience, and occupational background in 
determining whether the veteran is unable 
to secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone).  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  

If the examiner is unable to determine 
this employability question the examiner 
is asked to so state and explain why he or 
she is unable to do so.  

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


